On the Mekits.
Wyly, J.
Plaintiffs allege that they are farmers, and their farms are situated above and in the vicinity of a large embankment in the parish of Jefferson, known as Camp Parapet, being a fortification commenced by the Confederate authorities and completed by the Federal troops during the late war; that said embankment runs from the Mississippi river -to the high land, known as the Metairie Ridge; that through this embankment were several outlets or openings to allow the water naturally to drain from their places to the lands below; that in April, 1871, the city of New Orleans illegally caused these openings to be closed, obstructing the drainage of their lands and causing the loss of their crops by the overflow of rainwater ; that by this unlawful act they have been entirely deprived of drainage to their lands, and they have sustained the losses of which they complain.
They pray for damages, and that the city of New Orleans be compelled to remove said obstructions. There was judgment as prayed for, and the defendant appeals. The evidence shows that the city of New Orleans caused the obstruction to the drainage of plaintiffs’ lands, and they sustained the damages of which they complain. The embankment, known as Camp Parapet, is in the parish of Jefferson, and beyond the limits of the city of New Orleans. No authority was given by the police jury of the parish of Jefferson for the closing of the openings in said embankment allowing the rainwater falling on the lands above to flow naturally upon those below.
Article 660 of the Revised Code provides.tbat “it is a servitude due by the estate situated below to receive the waters which run naturally from the estate situated above, provided the industry of man has not *503been used to create that servitude. The proprietor below is not at liberty to raise any dam, or make any other work, to prevent this running of the water.” * * *
If the proprietor below ereets such dam or obstructs the natural drainage of the estate above, he can be compelled to remove the obstruction and to pay damages sustained on account thereof. 19 La. 351 j Revised Code 2315 ; 4 An. 440; 12 An. 15.
The city of New Orleans, having authorized the illegal act of her agents, is in no better position than any other person, and is responsible for the losses sustained by the plaintiffs on account thereof.
Judgment affirmed.